UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 000-54080 JUHL WIND, INC. (Name of small business issuer in its charter) Delaware 20-4947667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1502 17th Street SE Pipestone, Minnesota (Address of principal executive offices) (Zip code) Issuer's telephone number: (507) 777- 4310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:22,915,849shares outstanding as of August 10, 2012. Explanatory Note Juhl Wind, Inc. (the “Company”) is filing this Amendment No. 1 (this “Amendment No. 1”) to its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012, filed with the Securities and Exchange Commission on August 14, 2012 (the “Form 10-Q”), for the sole purpose of including Interactive Data Files (Exhibit 101) formatted in XBRL (Extensible Business Reporting Language) with detail tagging of the notes to the consolidated financial statements, as required by Rule 405 of Regulation S-T, within the 30 day grace period provided by Rule 405(a)(2)(ii) of Regulation S-T. No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101.INS, 101.SCH, 101.CAL, 101.DEF, 101.LAB and 101.PRE. This Amendment No. 1 continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. Item 6. EXHIBITS Exhibits required by Item 601 of Regulation S-K Incorporated by Reference Herein Exhibit No. Exhibit Description Filed Here-with Exhibit No. Form/File No. Filing Date Certificate of Incorporation filed January 30, 2006 Form SB-2 File No. 333-141010 March 31, 2007 Certificate of Amendment of Certificate of Incorporation filed September 26, 2006 Form SB-2 File No. 333-141010 March 31, 2007 Certificate of Amendment of Certificate of Incorporation filed June 20, 2008 and effective June 24, 2008 Form 8-K File No. 333-141010 June 24, 2008 Amended and Restated Certificate of Designation of Preferences, Rights and Limitations of Series A 8% Convertible Preferred Stock filed June 11, 2009 Form S-1/A File No. 333-154617 June 12, 2009 Amended and Restated Certificate of Designation of Preferences, Rights and Limitations of Series B Convertible Preferred Stock filed September 28, 2009 3(i) Form 8-K File No. 333-141010 September 28, 2009 Amended and Restated Bylaws 3 Form 8-K File No. 000-54080 August 22, 2011 4 Specimen common stock certificate 4 Form 10-K File No. 000-54080 March 30, 2012 2008 Incentive Compensation Plan Form 8-K File No. 333-141010 June 25, 2008 Form of Option Agreement under 2008 Incentive Compensation Plan Form 10-K File No. 000-54080 March 30, 2012 Form of warrant agreement with consultant dated December 19, 2008 Form 10-K File No. 000-54080 March 30, 2012 Form of second warrant agreement with consultant dated December 19, 2008 Form 10-K File No. 000-54080 March 30, 2012 Form of Administrative Services Agreement between Juhl Wind, Inc. and wind farm customers Form S-1/A File No. 333-154617 January 21, 2009 Incorporated by Reference Herein Exhibit No. Exhibit Description Filed Here-with Exhibit No. Form/File No. Filing Date Form of option agreement dated June 29, 2009 between Juhl Wind, Inc. and Wesley K. Clark Form 10-Q File No. 333-141010 November 14, 2011 Form of warrant agreement with consultants dated December 31, 2009 Form 10-K File No. 000-54080 March 30, 2012 Form of Share Repurchase 10b5-1 Plan, dated as of October 12, 2010, between Juhl Wind, Inc. and Capstone Capital Management and Form of Amendment to Stock Repurchase 10b5-1 Plan Form 10-K File No. 000-54080 March 31, 2011 Sale Agreement dated as of April 28, 2011 between Heller Financial, Inc. and Juhl Wind, Inc. Form 8-K File No. 000-54080 May 4, 2011 Transfer Agreement dated as of April 28, 2011 between Heller Financial, Inc. and Juhl Wind, Inc. Form 8-K File No. 000-54080 May 4, 2011 Sale Agreement dated as April 28, 2011 between Mission Funding Zeta and Juhl Wind, Inc. Form 8-K File No. 000-54080 May 4, 2011 Transfer Agreement dated as of April 28, 2011 between Mission Funding Zeta and Juhl Wind, Inc. Form 8-K File No. 000-54080 May 4, 2011 Transfer and Assignment Agreement dated as of May 6, 2011 between Juhl Wind Asset Investment, Inc. and Juhl Wind, Inc. Form 10-K File No. 000-54080 March 30, 2012 Unit Purchase Agreement, dated as of October 13, 2011 between individual sellers and Juhl Energy Development, Inc. Form 8-K File No. 000-54080 February 24, 2012 Form of Guaranty Agreement dated as of November 30, 2011 between Geo Investors Renewable Infrastructure Fund, L.P. and Juhl Wind, Inc. Form 8-K File No. 000-54080 January 4, 2012 Form of Juhl Wind Valley View, LLC letter agreement for Pearl Nicholas Trust, dated November 29, 2011 Form 8-K File No. 000-54080 January 4, 2012 Form of Juhl Wind Asset Investment, Inc. letter agreement with Pearl Nicholas Trust, dated as November 29, 2011 Form 8-K File No. 000-54080 January 4, 2012 Form of Subscription Agreement dated as of November 29, 2011 between Juhl Valley View, LLC and Juhl Wind Asset Investment, Inc. Form 8-K File No. 000-54080 January 4, 2012 Transfer Agreement, dated as of December 31, 2011 between Juhl Energy Development, Inc. and Juhl Renewable Assets, Inc. Form 8-K File No. 000-54080 February 24, 2012 Form of employment Agreement dated January 1, 2012, between Juhl Wind, Inc. and Dan Juhl Form 10-K File No. 000-54080 March 30, 2012 Form of employment agreement dated January 1, 2012 between Juhl Wind, Inc. and John Mitola Form 10-K File No. 000-54080 March 30, 2012 Form of employment agreement dated January 1, 2012 between Juhl Wind, Inc. and John Brand Form 10-K File No. 000-54080 March 30, 2012 Unit Purchase Agreement, dated as of April 30, 2012 between Juhl Wind, Inc. and George Shibayama, Matt Brown and Bryan Eskra (excluding exhibits) Form 8-K File No. 00054080 May 3, 2012 Form of Purchase Agreement, dated as of June 15, 2012 by and between the Company and Lincoln Park Capital Fund, LLC Form 8-K File No. 00054080 June 20, 2012 Form of Registration Rights Agreement, dated as of June 15, 2012, by and between the Company and Lincoln Park Capital Fund, LLC Form 8-K File No. 00054080 June 20, 2012 Certification of the Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Form 10-Q File No. 00054080 August 14, 2012 Certification of the Principal Financial Officer pursuant to Section 302 of the Sarbanes Oxley Act of 2002 Form 10-Q File No. 00054080 August 14, 2012 Certification of the Principal Executive Officer pursuant to U.S.C. Section 1350 as Adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Form 10-Q File No. 00054080 August 14, 2012 Certification of the Principal Financial Officer pursuant to U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Form 10-Q File No. 00054080 August 14, 2012 101.INS XBRL Instance Document* X 101.SCH XBRL Taxonomy Extension Schema Document* X 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document* X 101.DEF XBRL Taxonomy Extension Definition Linkbase Document* X 101.LAB XBRL Taxonomy Extension Labels Linkbase Document* X 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document* X *In accordance with Rule406T of RegulationS-T, the XBRL related information in Exhibit101 shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section, and shall not be part of any registration statement or other document filed under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such filing. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrantduly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. JUHL WIND, INC. (Registrant) Date: September 5, 2012 /s/ John Mitola John Mitola President
